Dissenting Opinion
by Mr. Justice Roberts:
I dissent.
From the very start of negotiations, the Federation and the Board intended that any agreement they reached be applied retroactively. This purpose was expressed in the September 27, 1&72, Memorandum of Understanding and achieved by the terms of the contract,
*351A retroactive contract, entered following the termination of a previous agreement, conceptually and practically eliminates any gap between the expiration of the old compact and the signing of the new. It provides for continuity of the contractual relation regardless of any period during which, in fact, there was no contract.
Under the terms of the contract and section 301 (18) of Act 195, the Board was obligated to the Federation to withhold the dues of members who failed to revoke their authorization between August 17, 1972 and August 31, 1972, the period provided under the contract and the Act. Because of the bargained-for retroactivity clause, the Board’s duties under the checkoff provision must be considered to be unaffected by the hiatus between September 1, 1972, and March 1, 1973. The Board’s obligation continued just as if the contract had been signed on August 31, and had become effective on September 1. Any revocation of authorization tendered after the contractual and statutory withdrawal dates cannot alter the Federation’s and the Board’s rights and obligations under the contracts.
I would affirm the decision of the chancellor.
Mr. Justice Nix and Mr. Justice Mandertno join in this dissenting opinion.